DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the claim recites the limitation “the one or more operating parameters" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 8, the claim recites the limitation “the one or more operating parameters" in line 3. There is insufficient antecedent basis for this limitation in the claim.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (JP2006170575A – provided by Applicant in the IDS, previously cited) in view of Choi (US 2017/0306953) and Liu (CN-107218711-A, for the sake of citation the USPGPUB US 2019/0072307 is utilized, previously cited).

Regarding claim 1, Matsuda teaches a compressor system (see Fig. 1, see paragraph [0001]), comprising: 
a compressor (3, Fig. 1, see paragraph [0018]) including one or more bearings (see paragraph [0018] which notes the compressor has a bearing), one or more rotating components supported by the one or more bearings (see paragraph [0018] which notes the bearing supports the compressor shaft, the Examiner notes the compressor shaft is a rotating component when the compressor is operating, further see at least paragraph [0020] which notes the relationship between compressor rotational speed and bearing load);
a suction port (9, Fig. 1, see paragraph [0019]), and 
a discharge port (12, Fig. 1, see paragraph [0019]); 
a lubricant separator (4, Fig. 1, see paragraph [0018]), located downstream of the discharge port with respect to a discharge flow of the compressor (see Fig. 1 which shows 4 connected to the discharge port 12); and 
a controller (10, Fig. 1, see paragraph [0019]), and configured to o vary one or more drive parameters (see paragraph [0009] which notes compressor rotational speed instruction), when a lubrication condition (see paragraph [0009] which notes viscosity, a lubrication condition, is determined by the control system in order to vary the compressor rotational speed) is below a target value (see paragraph [0009] which notes determination of when the viscosity is below a target value).
Matsuda does not teach: a motor coupled to at least one of the one or more rotating components; a drive, to power the motor, and that the control is configured to vary at least one of: 
a pulse width modulation switching frequency,
and a pulse width modulation frequency switching pattern;
such that varying the at least one of the pulse width modulation switching frequency and the pulse width modulation frequency switching pattern to introduce additional stator and/or rotor losses at the motor, thereby generating heat beyond normal heat production.
Choi teaches a compressor which features a compressor which includes a rotational shaft that is coupled to a rotor of a drive motor, wherein the drive motor drives the compressor (Choi, paragraph [0107]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Matsuda with a motor rotationally coupled to the compressor and a drive to power the motor, as taught by Choi, in order to effectively control operation of the compressor through control of the motor and drive. 
The Examiner notes that Matsuda as modified by Choi inherently has to teach that the controller is connected to the drive, as Matsuda teaches the controller varying the compressor and thus, through the combination, the only way to do so would be to be connected to the drive of the motor to vary power to the compressor through the motor. 
Matsuda as modified does not teach that the controller is configured to vary at least one of: 
a pulse width modulation switching frequency,
and a pulse width modulation frequency switching pattern;
such that varying the at least one of the pulse width modulation switching frequency and the pulse width modulation frequency switching pattern to introduce additional stator and/or rotor losses at the motor, thereby generating heat beyond normal heat production.
Liu teaches a control method for an air conditioner (Liu, Title) which features utilizing a pulse width modulated (PWM), pulse-converted voltage from a power device (Liu, see paragraph [0067],  Fig. 11 which shows the frequency T during heating of the oil pool which occurs after the PWM signal is output from the power device as noted in paragraph [0067], further see paragraph [0033] which discusses the switching via PWM on the coils of the compressor) which drives the rotating components of the compressor (see Liu, see the rotor noted in paragraph [0040]), when the temperature of the oil pool is lower than a preset startup temperature (Liu, paragraph [0005], the Examiner notes that the temperature of the oil pool being lower than a preset temperature, is analogous to a lubrication condition being lower than a target value), to produce heat to produce heat to heat the oil pool (Liu, paragraph [0071] which notes the output of the PWM from the power device results ultimately in the rotor coil heating the oil pool, the Examiner notes the oil pool is analogous to the lubricant per paragraph [0041]). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Matsuda as modified with drive parameters which include pulse width modulation switching frequency to increase heat of the lubricant, as taught by Liu, in order to avoid a demagnetization problem of using a permanent magnet in the system (Liu, paragraph [0028]).
Through the combination, Matsuda as modified teaches the pulse width modulation frequency switching pattern to introduce additional rotor losses at the motor, thereby generating heat beyond normal heat production (see Liu, paragraph [0071] which notes the PWM switching pattern induces currents on the rotor coil to produce heat, as best understood by Applicant’s Published Specification in paragraphs [0006] and [0025] which note that losses can generate waste heat and thus the raising of temperature can constitute generating a loss as Applicant notes that the loss is correlated with raising heat).

Regarding claim 7, Matsuda as modified teaches compressor system of claim 1, wherein the controller is configured to vary one or more operating parameters based on at least one of a compressor speed (see Matsuda, paragraph [0009] and [0020] note that viscosity of lubricant and compressor speed are related, and that the rotational speed of the compressor increasing bearing load which suffices as an operating parameter).

Regarding claim 8, Matsuda as modified teaches compressor system of claim 1, further comprising one or more sensors configured to measure one or more lubricant metrics (see Matsuda, paragraph [0007] which notes a viscosity reduction determination means which determines if the viscosity is higher or lower than a predetermined value, the Examiner notes the viscosity determination means is analogous to the claimed sensor), and wherein the controller is configured to vary the one or more operating parameters based on the one or more lubricant metrics (see Matsuda, paragraph [0007] which notes as a result of the viscosity reduction determination means, a low speed command issues a command to lower compressor rotation speed, which is analogous to an operating parameter).  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Choi and Liu, as applied claim 1, further in view of Beekman (US 6,205,808, previously cited).

Regarding claim 6, Matsuda as modified teaches the compressor system of claim 1, further comprising a refrigerant flow path configured to convey a refrigerant flow to the suction port of the compressor (see Matsuda, Fig. 1 which shows a refrigerant line connecting 2 and 3).
Matsuda as modified does not teach wherein at least one of a stator and a rotor of the motor is located in the refrigerant flow path, upstream of the suction port with respect to the refrigerant flow. Beekman teaches a compressor which features the compressor drive motor upstream of the compressor (Beekman, col. 7, lines 35-42 which notes the drive motor is upstream of the compressor, the Examiner notes that a stator and rotor are inherent to a motor, and thus if the motor is upstream of the compressor, then the rotor and stator will as well). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide to Matsuda as modified with the teaching of positioning at least a stator and a rotor of a motor upstream of the compressor suction port, as taught by Beekman, in order to 	cool the motor prior to compressing the refrigerant, thereby preventing harmful overheating of the motor. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Choi and Liu, as applied claim 8, further in view ofLord (US 2017/0248354 – previously cited).

Regarding claim 9, Matsuda as modified teaches compressor system of claim 8, but does teach that the one or more lubricant metrics include a discharge superheat at the discharge port of the compressor. Lord teaches that it is advantageous to increase discharge superheat because it results in better oil separation efficiency and higher viscosities which are needed for proper lubrication of the compressor (Lord, see paragraph [0023]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Matsuda as modified the teaching of monitoring discharge superheat at the discharge port of the compressor, as Lord teaches that it is advantageous to increase discharge superheat because it results in better oil separation efficiency and higher viscosities which are needed for proper lubrication of the compressor (Lord, see paragraph [0023]), thus making it obvious vary drive parameters in the compressor system in order to result in proper lubrication of the compressor thereby increasing the longevity of the compressor.

Allowable Subject Matter
Claims 4-5 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: see the office action mailed on 1/11/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are directed towards the 35 USC 103 rejections made in the previous office action. 
Applicant asserts that Matsuda as modified does not teach the amendment to claim 1. Per Applicant’s arguments with regard to the Schuster reference, the reference has been withdrawn under a new grounds of rejection. Applicant further argues that the Liu reference does not teach the amended limitations of claim 1. Applicant notes that claim 1 recites varying specific features of the pulse width modulation signal that is used to drive the motor, and using this variation to generate additional heat beyond what would be generated through normal operation of the motor. See Applicant Remarks, pg. 7. The Examiner has considered this argument and respectfully disagrees, as Applicant is misreading the amendment to claim 1, and potentially reading the specification into the claims. The claim specifically requires varying either a pulse width modulation switching frequency or a pulse width modulation frequency switching pattern. Further, Liu clearly teaches constantly switching of the PWM controls per at least paragraphs [0067] and claim 16, and shown in Fig. 11. The constant switching of the PWM pattern noted in these cited sections and in paragraph [0071] result in heating of the oil pool. 
Per Applicant’s argument that one of ordinary skill would not suggest the combination with Liu, per page 8 of Applicant’s Remarks, the Examiner refers Applicant to the motivation cited in the rejection above which is directly from the Liu reference as a cited advantage of the combination. Applicant finally argues that Matsuda as modified by Liu does not teach the amendment of claim 1. Per Applicant’s argument, the Examiner disagrees for the reasons noted above and the rejection is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763